Citation Nr: 1826619	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-41 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  He is the recipient of the Combat Action Ribbon (CAR) and the Republic of Vietnam Campaign Medal (VCM) with device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO denied entitlement to service connection for sleep apnea. 


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's obstructive sleep apnea is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this case, the Board is granting the benefit sought in full and, thus, further discussion of the VCAA is unnecessary. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran claims that his sleep apnea is due to his military service.  Alternatively, he asserts, and has submitted favorable evidence, that his sleep apnea is due to his service-connected posttraumatic stress disorder (PTSD).  However, for the reasons outlined below, the Veteran's current sleep apnea is related to his active military service.  As such, further discussion of service connection for obstructive sleep apnea on a secondary basis is unnecessary. 

In this case, the Veteran contends that his combat Vietnam service and his military occupational specialty as a (MOS) radio operator caused his sleep apnea, and that he has experienced symptoms of sleep apnea, such as snoring and difficulty sleeping, in and since service.  See Veteran's statement dated April 2012 and VA examination report dated December 2012.  He explains that during the course of his MOS, he ordered air strikes for 13 months, engaged in small arms fire, and witnessed others wounded and killed in combat; and thus, his in-service stress caused his sleep apnea during service.  See Veteran's representative's brief dated May 2016.  

His DD Form 214 shows that his MOS was a radio telegraph operator and that he was served in combat in the Republic of Vietnam. See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (including the CAR on the list of decorations indicative of combat).

In a November 2012 statement, the Veteran's ex-spouse, K.R. Welsh, LPN, indicated that she was married to the Veteran from 1966 to 1972.  K.R. Welsh, LPN, stated that prior to the Veteran's military service, he did not experience symptoms of sleep apnea and immediately upon the Veteran's discharge from his military service, he "exhibited all the traits of someone with sleep apnea.  His snoring was loud and inconsistent, stopped breathing during his sleep many times for elongated periods and was extremely restless."

In a November 2012 statement, the Veteran's current spouse reported that her and the Veteran lived together since 1972 and was married in 1975.  The Veteran's spouse asserted that she has witnessed the Veteran's symptoms of sleep apnea, such as snoring, since 1972.

In December 2012, the Veteran was afforded VA examination.  The VA examiner diagnosed obstructive sleep apnea based on a 1999 sleep study and that the Veteran has been using Continuous Positive Airway Pressure (CPAP) machine for breathing assistance since.  The December 2012 VA examiner reviewed the claims file, interviewed the Veteran, and opined that obstructive sleep apnea was at least as likely as not incurred during service.  The examiner reasoned that the Veteran's sleep apnea had its onset during his service; however "it was not diagnosed or even recognized due to the demands of active duty in a combat zone."  The examiner further stated that "[t]he history of his being awakened by his wife for nocturnal apneas is highly suggestive of active disease around that time."

A February 2013 private sleep study shows a diagnosis of obstructive sleep apnea.

For the reasons below, entitlement to service connection for obstructive sleep apnea is warranted.  

First, the evidence shows a current diagnosis of obstructive sleep apnea.  See VA private sleep study dated February 2013.

Second, the evidence reveals that the Veteran's current sleep apnea was incurred in service.  To this end, K.R. Welsh, LPN; the Veteran's ex-spouse; and the Veteran's statements reveal that the Veteran has exhibited continuous symptoms of sleep apnea, such as snoring, chocking in his sleep, and excessive daytime sleepiness, in service and since service.  Indeed, each of the aforementioned parties are competent to identify such symptoms and the Board has no reason to question their credibility.  Indeed, the report of K.R. Welsh, is afforded additional probative value as she as a medical professional.  Moreover, the December 2012 VA Examiner also found that the sleep apnea began during service. 

Third, the evidence demonstrates a relationship between the Veteran's obstructive sleep apnea and military service.  To this end, the December 2012 opinion that found that the Veteran's sleep apnea is due to his military service is highly probative, as the examiner provided a detailed rationale that was based on an accurate characterization of the evidence of record. See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the December 2012 examiner explained that the Veteran suffered from symptoms of sleep apnea during service; however because the Veteran was in combat his sleep apnea symptoms were unrecognized due to the demands of active duty in a combat zone.  This rationale is consistent with that of VA's combat rules, which provides for a relaxed evidentiary standard for finding of an in-service injury and in-service incurrence of disability because of the major obstacles faced by combat veterans when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  

In sum, there is no unfavorable evidence that shows that the Veteran's sleep apnea is not related to his military service.  The evidence shows that the Veteran served in combat while in the Republic of Vietnam and that the Veteran reported that he suffered from symptoms of sleep apnea during this time.  The Veteran's spouse, K.R. Welsh, LPN, and the Veteran's statements all reveal that the Veteran suffered from sleep apnea, or symptoms thereof since his military service.  Importantly, K.R. Welsh, LPN, statement is highly persuasive and competent evidence establishing that the Veteran had sleep apnea since his military service.  To this end, K.R. Welsh, LPN, statement is found highly probative, because she knew the Veteran during service and indicated that she witnessed the Veteran's symptoms first hand.  Moreover, K.R. Welsh, LPN, is a LPN and thus, she has the medical expertise to opine as to the existence of symptoms stemming from sleep apnea.  Lastly, the December 2012 VA examiner provided a probative, positive opinion between the Veteran's military service and his current sleep apnea.  

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current obstructive sleep apnea is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


